UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 21-7591


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JERITON LAVAR CURRY, a/k/a Cheese,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00074-MOC-DSC-2)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeriton Lavar Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeriton Lavar Curry appeals the district court’s order granting the Government’s

motion to authorize a payment from Curry’s inmate trust account. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order.

United States v. Curry, No. 3:16-cr-00074-MOC-DSC-2 (W.D.N.C. Oct. 25, 2021). ∗ We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      ∗
        To the extent Curry also seeks a second appeal of the district court’s December
13, 2019, order denying Curry’s 28 U.S.C. § 2255 motion and motion to appoint counsel,
we dismiss the appeal as duplicative and untimely.

                                          2